DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
Claims 1,4,8,11, and 15 are currently amended while claims 2-3,5-7,10,12-14,16-17, and 19 have been canceled. By this submission, claims 1,4,8-9,11,15,18, and 20 are now pending in the application.
Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 recites: “The method of claim 7 further comprising,…” is an improper dependency format as claim 7 has been canceled. It is suggested however to replace the limitations to read for examination purpose – The method of claim 8 further comprising…-- Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 currently depends from canceled claim 7 and thus render claim 9 as being of improper .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 15,18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (Kim) USPAT 9,184,602 in view of HALTINER, JR. et al., (Haltiner) US 2015/0064591 and in further view of Geren et al., (Geren) US 2005/0269989.
Regarding claim 15, Kim discloses and shows in Figs. 1-3:s A battery pack(100), comprising: a battery cell(130) coupled to an electronic device(PCB 200)(see col. 5, lines 65-col. 6, line 12 and Fig. 3) and a balancing circuit(120)(see Fig. 2 and col. 4, lines 11-16), the electronic device is a printed circuit board(PCB 200), a thermal interface material(124) arranged between the battery cell(130) and the printed circuit board(200)(PTC 124, col. 4, lines 7-31; see Fig. 3) and the balancing circuit(120)(see Figs. 1-2) comprising a MOSFET(SW1…SW4); 3a resistor(R1….R4) arranged in proximity to the battery cell. 
Kim does not expressly teach the limitations of:
the resistor comprising a resistive wire wrapped around the battery cell in the battery pack; and a charger coupled to the balancing circuit, the charger configured to send a current directly to the balancing circuit and not through the cell.
Haltiner discloses factual evidence of the resistor(26) comprising a resistive wire wrapped around the battery cell in the fuel stack(20)(¶[0022]).
Kim and Haltiner are analogous art in battery heating. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Haltiner into the battery system of Kim by having the resistor comprising a resistive wire wrapped around the battery or fuel cell in the battery pack or fuel 
Kim in view of Haltiner does not expressly teach the limitations of:
and a charger coupled to the balancing circuit, the charger configured to send a current directly to the balancing circuit and not through the cell
Geren discloses factual evidence of a cell balancing circuit((200); Fig. 2)((300);Fig. 3)(¶[0030]-[0034]). Geren further discloses a charger(not shown but connected at terminals 323,324 of Fig. 3) coupled to the balancing circuit(300), the charger configured to send a current directly to the balancing circuit(300) and not through the cell(102,105)(note- blocking diode 321 ensures that the cells 102,103 do not discharge through the charging terminals 323,324 and the cell balancing circuit 300 ensures that the active circuit 311 is disconnected from the cells when no charger is present. In addition to the switches 219,220 shown in FIG. 2, a pair of optional diodes 321,322 ensure that the op-amp 104 draws no power in the absence of a charger).
Kim, Haltiner and Geren are analogous art in battery heating and balancing systems.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Geren into the battery system of Kim as modified by Haltiner by having a charger coupled to the balancing circuit, the charger configured to send a current directly to the balancing circuit and not through (¶[0032]).
Accordingly claim 15 would have been obvious.
Regarding claim 18, Kim in view of Haltiner and Geren discloses all the claimed invention as set forth and discussed above in claim 15. Kim further discloses, wherein the resistor (122) is coupled to the electronic device (200) (see Fig. 3).
Regarding claim 20, Kim in view of Haltiner and Geren discloses all the claimed invention as set forth and discussed above in claim 15. Kim discloses, further comprising a thermistor(125)(see Fig. 1;col. 3, lines 26-47) to monitor a temperature of the battery cell(130/131 to 134).
Allowable Subject Matter
Claims 1,4 are allowed over the prior art of record.
Claims 8-9As in claim 8:,11are objected to but are otherwise allowable over the prior art of record subjected to obviating the 112 4th paragraph presented in this office action.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination as:
In claim 1:A method for increasing temperature of a battery pack, the method comprising among other patentable steps, determining whether a temperature of a cell in the battery pack is above a lower threshold temperature, the cell coupled to an electronic device that is a printed circuit board, and a thermal interface material arranged between the cell and the printed circuit board; charging, by a current directly from a charger, a balancing circuit comprising a MOSFET and a plurality of resistors in proximity to the cell, the plurality of resistors each comprising a resistive wire wrapped around the cell in the battery pack; and 
Claim 4 depend directly from claim 1 and thus is allowed for the same reasons.
As in claim 8: determining whether a temperature of a cell in the battery pack is above a lower threshold temperature, the cell coupled to an electronic device that is a printed circuit board, and a thermal interface material arranged between the cell and the printed circuit board; sending a current, directly from a charger, to a balancing circuit coupled to the cell to dissipate heat from a resistor, the balancing circuit comprising a MOSFET, and the resistor comprising a resistive wire wrapped around the cell in the battery pack; increasing the temperature of the cell in the battery pack; and discontinuing the current from the charger once the cell has reached an upper threshold temperature; wherein the current from the charger does not pass through the cell.
Response to Arguments
Applicant’s arguments with respect to claim(s) claims 1,4,8-9,11,15,18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 7,274,100 to Pavier et al., (Pavier) discloses the general state of the art regarding a battery protection circuit with integrated passive components.
USPAT 5,534,788 to Smith et al., (Smith) discloses the general state of the art regarding integrated resistor for sensing electrical parameters.
USPAT 7,973,514 to Gong et al., (Gong) discloses the general state of the art regarding battery cell balancing systems using current regulators.
USPAT 5,898,291 to Hall discloses the general state of the art regarding a battery cell bypass topology.
USPAT 8,816,639 to Lu et al., (Lu) discloses the general state of the art regarding a charge balance topology.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 19, 2021